

115 HR 6422 IH: Federal Communications Commission Transparency Act
U.S. House of Representatives
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6422IN THE HOUSE OF REPRESENTATIVESJuly 18, 2018Mr. Kinzinger (for himself, Mr. Cramer, Mr. Long, and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to require the Federal Communications Commission to publish
			 on the website of the Commission documents to be voted on by the
			 Commission.
	
 1.Short titleThis Act may be cited as the Federal Communications Commission Transparency Act. 2.Publication of documents in advance of FCC voting (a)In generalSection 4 of the Communications Act of 1934 (47 U.S.C. 154) is amended by adding at the end the following:
				
					(o)
 (1)The Commission may not adopt any order, decision, report, or action by vote of the Commission at a meeting of the Commission, unless the Chairman causes to be published on the internet website of the Commission the text of such order, decision, report, or action not later than 21 days before the date on which the vote is to occur, except when the Chairman determines that emergency or other exigent circumstances require publication less than 21 days before the date on which the vote is to occur.
 (2)The text published pursuant to paragraph (1) shall be the text intended at the time of the publishing to be subject to a vote. Nothing in this subsection may be construed to prevent the Commission from making changes to the text after the publishing.
 (3)If the Chairman determines that publication of all or a portion of an order, decision, report, or action is likely to lead to a result described in a paragraph of section 552b(c) of title 5, United States Code, the Chairman may exempt such order, decision, report, or action, or such portion, as the case may be, from the publication requirements of this subsection.
 (4)This subsection does not— (A)create any rights or remedies; or
 (B)provide a basis for challenging any order, decision, report, or action adopted by the Commission. (5)In this subsection, the term meeting means a meeting within the meaning of section 5(d)..
 (b)Effective dateThe amendment made by this section shall apply beginning on the date that is 90 days after the date of the enactment of this Act.
			